COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 JONATHAN KNIGHT,                              §              No. 08-16-00123-CR

                      Appellant,               §                Appeal from the

 v.                                            §          County Criminal Court No. 1

 THE STATE OF TEXAS,                           §            of El Paso County, Texas

                      State.                   §              (TC# 20150C06154)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 1, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Eduardo Solis, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before March 1, 2017.

       IT IS SO ORDERED this 26th day of January, 2017.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.